DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9:  The phrase “modifying, by the processing device, a plurality of threshold voltage offset values by a first amount” is indefinite since it is uncertain if the plurality or set as in the number of the values in the plurality or set is being modified (the number of member of the set) or are each of the values itself in the plurality or set being modified.  Claims 10-15 depend on claim 9.

Regarding claim 10:  The claim refers to “increasing the plurality of threshold voltage offset values” but there is insufficient antecedent basis.

Regarding claim 12:  The claim refers to “increasing the plurality of threshold voltage offset values” but there is insufficient antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-6 and 9-20 of U.S. Patent No. 11,217,320 (hereinafter “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1:  Claim 1 of the reference patent teaches a system comprising: 
     a memory device comprising a plurality of dice (identical language is seen in claim 1 of the reference patent; hence, the subject matter is anticipated); and 
     a processing device, operatively coupled to the memory device, the processing device to perform operations comprising: 
          tracking a representative number of program-erase cycles over time (identical language is seen in claim 1 of the reference patent; hence, the subject matter is anticipated); and 
          in response to the representative number of program-erase cycles satisfying a first threshold criterion (identical language is seen in claim 1 of the reference patent; hence, the subject matter is anticipated), modifying a number of threshold voltage offset bins (“adding an additional threshold voltage offset bin to a plurality of threshold voltage offset bins” means modifying a number of threshold voltage offset bins) for the memory device, wherein each of the threshold voltage offset bins is associated with a corresponding window of time after program of data to the memory device (identical language is seen in claim 1 of the reference patent; hence, the subject matter is anticipated).

Regarding claim 2:  Claim 2 of the reference patent teaches the subject matter of this claim.
Regarding claim 3:  Claim 3 of the reference patent teaches the subject matter of this claim.
Regarding claim 4:  Claim 4 of the reference patent teaches the subject matter of this claim.
Regarding claim 5:  Claim 5 of the reference patent teaches the subject matter of this claim.
Regarding claim 6:  Claim 6 of the reference patent teaches the subject matter of this claim.


Regarding claim 9:  In so far as definite Claim 9 of the reference patent teaches a method comprising: 
     tracking, by a processing device, a representative number of program-erase cycles performed across a plurality of dice of a memory device (see the first two claim elements of claim 9 of the reference patent); and 
     in response to the representative number of program-erase cycles satisfying a first threshold criterion (identical language is seen in claim 9 of the reference patent; hence, the subject matter is anticipated), modifying, by the processing device, a plurality of threshold voltage offset values by a first amount (“increasing by the processing device, a plurality of threshold voltage offset values by a first amount”), wherein the plurality of threshold voltage offset values are associated with a plurality of threshold voltage offset bins, and each of the plurality of threshold voltage offset bins comprises a corresponding window of time after program of data to the memory device (identical language is seen in claim 9 of the reference patent; hence, the subject matter is anticipated).

Regarding claim 10:  In so far as definite claim 10 of the reference patent teaches the subject matter of this claim.
Regarding claim 11:  In so far as definite claim 11 of the reference patent teaches the subject matter of this claim.
Regarding claim 12:  In so far as definite claim 12 of the reference patent teaches the subject matter of this claim.
Regarding claim 13:  In so far as definite claim 13 of the reference patent teaches the subject matter of this claim.
Regarding claim 14:  In so far as definite claim 14 of the reference patent teaches the subject matter of this claim.
Regarding claim 15:  In so far as definite claim 15 of the reference patent teaches the subject matter of this claim.


Regarding claim 16:  Claim 16 of the reference patent teaches a method comprising: 
     operating a memory device comprising a plurality of dice, wherein operating the memory device comprises: 
          executing, by a processing device and based on a number of program-erase cycles performed at a die of the plurality of dice, a machine learning algorithm to determine a Docket No. 34300.1372 (L0489C) Client Matter No. 2019151800-US-CON 37plurality of threshold voltage offset bins with which to associate a plurality of block families of the memory device and that reduces trigger margin loss associated with use of threshold voltage offsets corresponding to the plurality of threshold voltage offset bins (see the second claim element of claim 16 of the reference patent); 
          determining, by the processing device, a threshold voltage offset for a threshold voltage offset bin of a block family corresponding to the die (see the third claim element of claim 16 of the reference patent); and 
          reading, by the processing device from the die, data of the block family via application of the threshold voltage offset to a base read level voltage (see the fourth claim element of claim 16 of the reference patent).

Regarding claim 17:  Claim 17 of the reference patent teaches the subject matter of this claim.
Regarding claim 18:  Claim 18 of the reference patent teaches the subject matter of this claim.
Regarding claim 19:  Claim 19 of the reference patent teaches the subject matter of this claim.
Regarding claim 20:  Claim 20 of the reference patent teaches the subject matter of this claim.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827